
	
		I
		112th CONGRESS
		2d Session
		H. R. 5715
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Pension Protection Act of 2006 to extend
		  special funding rules for certain plans maintained by commercial airlines, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Airline Pension Fairness Act of
			 2012.
		2.Special funding
			 rules for certain plans maintained by commercial airlines
			(a)In
			 generalSection 402(d)(1)(A)
			 of the Pension Protection Act of 2006 (26 U.S.C. 430 note) is amended—
				(1)in the matter
			 preceding clause (i), by striking either a plan year beginning in 2006
			 or a plan year beginning in 2007 and inserting a plan year
			 beginning in 2006, a plan year beginning in 2007, a plan year beginning in
			 2012, or a plan year beginning in 2013;
				(2)in clause (i), by
			 striking or;
				(3)in clause (ii), by
			 striking the period; and
				(4)by adding at the
			 end the following:
					
						(iii)not later than December 31, 2012, in the
				case of an election for a plan year beginning in 2012; or
						(iv)not later than December 31, 2013, in the
				case of an election for a plan year beginning in
				2013.
						.
				(b)Restriction on
			 applicable benefit increasesSection 402(b)(3)(A) of such Act (26 U.S.C.
			 430 note) is amended by striking if no applicable benefit and
			 all that follows to the end of the subparagraph and inserting the
			 following:
				
					if—(i)in the case of a plan for which an election
				was made under subsection (a)(1) in which the first plan year to which such
				election applies is 2006 or 2007, no applicable benefit increase takes effect
				at any time during the period beginning on July 26, 2005, and ending on the day
				before the first day of the first applicable plan year; and
					(ii)in the case of a plan for which an election
				was made under subsection (a)(1) in which the first plan year to which such
				election applies is 2012 or 2013, no applicable benefit increase takes effect
				at any time during the period beginning on November 29, 2011, and ending on the
				day before the first day of the first applicable plan
				year.
					.
			(c)Conforming
			 amendmentSection 402(b)(4)
			 of such Act (26 U.S.C. 430 note) is amended by inserting or November 29,
			 2011, as applicable, after July 26, 2005,.
			(d)Effective
			 DateThe amendments made by this section shall apply to plan
			 years ending after the date of enactment of this Act.
			
